 1
     CAROL ANN MOSES #164193
 2   Attorney at Law
     7636 N. Ingram Avenue, Suite 104
 3   Fresno, CA 93711
     Telephone: (559) 449-9069
 4   Facsimile: (559) 513-8530
 5

 6   Attorney for Defendant,
     ABRAHAM LEE
 7
                             IN THE UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10

11   UNITED STATES OF AMERICA,                              Case No.: 1:18-cr-00168-LJO SKO

12                   Plaintiff,                             STIPULATION FOR MODIFICATION
                                                            OF PRETRIAL RELEASE CONDITIONS
13           v.                                             FOR ABRAHAM LEE; AND ORDER
                                                            THEREON
14   ABRAHAM LEE,

15                   Defendant.

16

17

18           II IS HEREBY STIPULATED by and between the Defendant Abraham Lee, his attorney of

19   record Carol Moses and the attorney for the government Jeffrey Spivak, that the Pretrial Conditions of

20   Release for Abraham Lee be modified as follows:

21           The condition that Mr. Lee reside with his sister is to be removed, and replaced with:

22           “You shall reside at a location approved by the Pretrial Services Officer and not move or absent

23   yourself from this residence for more than 24 hours without the prior approval of the Pretrial Services

24   Officer.”

25           The Pretrial Services Officer Darryl Walker approves of this Modification of Pretrial

26   Conditions.

27           Mr. Lee recently completely 180 days in the Westcare Facility and continues to remain

28
 1   committed to his sobriety. Mr. Lee will reside at a Sober Living Home (Life House Recovery Homes) in

 2   Stockton, California. Mr. Lee is employed full time.

 3            A Plea Offer has been extended by the government. There is a Status Conference scheduled for

 4   March 18, 2019 and there is a trial date set for October 29, 2019. Mr. Lee has very minimal criminal

 5   history, all of which is very old. He has no history of failing to appear.

 6            Mr. Lee respectfully requests this Court grant the Modification of Pretrial Conditions of Release

 7   as stated above.

 8   Dated: March 11, 2019

 9                                                               /s/ Carol Ann Moses ___________
                                                                 CAROL ANN MOSES
10                                                               Attorney for Defendant,
                                                                 ABRAHAM LEE
11

12   Dated: March 11, 2019

13
                                                                 /s/Jeffrey A. Spivak________________
14                                                               JEFFREY A. SPIVAK
                                                                 Assistant United States Attorney
15

16
     Dated: March 11, 2019                                       /s/Darryl Walker_________________
17
                                                                 DARRYL WALKER
18                                                               United States Pretrial Services Officer

19                                                    ORDER

20            GOOD CAUSE APPEARING, the Pretrial Release Conditions of Defendant, Abraham Lee,

21   shall be MODIFIED as follows:

22            Defendant shall reside at a location approved by the Pretrial Services Officer
              and not move or absent himself from this residence for more than 24 hours
23            without the prior approval of the Pretrial Services Officer.

24
     IT IS SO ORDERED.
25

26   Dated:      March 12, 2019                                          /s/   Sheila K. Oberto              .
                                                             UNITED STATES MAGISTRATE JUDGE
27

28
